Citation Nr: 0025158	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-07 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for residuals of excision 
of cyst, right thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to January 
1974, for which he received an honorable discharge.  He also 
served on active duty from January 1974 to December 1975, for 
which he was discharged under other than honorable 
conditions.

Service connection was granted for residuals of excision of 
cyst, right thigh, by a February 1988 rating decision.  A 
noncompensable (zero percent) disability rating was assigned, 
effective April 30, 1987.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the claim.

It is noted that the veteran originally requested a personal 
hearing before a Member of the Board in conjunction with his 
appeal.  Accordingly, a hearing was scheduled for July 2000, 
but the veteran failed to appear.  Therefore, his request for 
a personal hearing is deemed withdrawn.  38 C.F.R. 
§ 20.704(d).

As an additional matter, it is noted that the February 1988 
rating decision also denied service connection for a low back 
disorder.  While the veteran submitted a Notice of 
Disagreement to this denial, he did not submit a Substantive 
Appeal after a Statement of the Case was issued in April 
1988.  Therefore, the decision became final.  38 C.F.R. 
§§ 20.200, 20.302.  Both the veteran and his accredited 
representative have requested that this claim be reopened.  
Since the record does not show that this issue has been 
adjudicated below, it is referred to the RO for appropriate 
action.


FINDING OF FACT

The medical evidence does not show that the excision of cyst, 
right thigh, has resulted in any current residuals.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
excision of cyst, right thigh, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.118, Diagnostic Codes 7803-7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The service medical records show that the 
veteran had a boil removed from his right thigh in August 
1973.  He was subsequently treated for acute, right upper 
thigh pain in June 1975, assessed as upper thigh strain.  No 
identifying scars or body marks were noted on a September 
1975 service examination.  

A September 1987 VA medical examination diagnosed, among 
other things, status post cyst, right thigh, no reoccurrence, 
no sequelae.

Service connection was granted for residuals of excision of 
cyst, right thigh, by a February 1988 rating decision.  A 
noncompensable disability rating was assigned, effective 
April 30, 1987.

In a December 1996 statement, the veteran requested a change 
in the rating level for his service-connected disability.

VA medical treatment records were subsequently obtained which 
covered a period from June 1996 to February 1997.  These 
records primarily concern treatment for back problems.  No 
pertinent findings were made regarding the veteran's 
residuals of excision of cyst, right thigh.

In a March 1997 rating decision, the RO confirmed and 
continued the noncompensable disability rating for the 
veteran's residuals of excision of cyst, right thigh, finding 
that the evidence showed no treatment for the service-
connected disability.  The veteran appealed this decision to 
the Board

The veteran underwent a VA examination for scars in July 
1999.  At this examination, the veteran reported that he had 
a skin cyst on the right side of the right groin in 1971 or 
1972.  He reported that he had a re-operation in 1997 or 
1998.  Additionally, he had another skin lesion on the left 
side in 1999.  In each case, the lesion had what he thought 
was purulent material or cheesy material or something like 
that.  Regarding current symptomatology, he reported that he 
had some itching of the scar on the left side.  No symptoms 
were noted regarding the right side.  On examination, the 
examiner noted that there was a 4 cm linear scar in the left 
groin area.  It had healed well with no problems.  The 
examiner stated that he was unable to see any scars in the 
right groin area.  The scar on the left groin areas had no 
abnormalities about it.  The only difference was the color as 
it was depigmented.  Based on the foregoing, the examiner 
diagnosed hidradenitis, suppurative, history of, treated, no 
recurrence.  


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration under Diagnostic 
Code 7803.  38 C.F.R. § 4.118.

Under Diagnostic Code 7804, superficial scars which are 
tender and painful on objective demonstration warrant a 10 
percent evaluation.  38 C.F.R. § 4.118.

The veteran's scars may also be rated on limitation of the 
part affected under Diagnostic Code 7805.  38 C.F.R. § 4.118.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the Board 
finds that the veteran's claim for an increased evaluation 
for residuals of excision of cyst, right thigh, is well 
grounded.  Because the claim is well grounded, VA has a duty 
to assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  Here, VA has accorded the 
veteran an examination in relation to this claim, and he has 
not indicated that the disability has increased in severity 
since this examination.  Further, there does not appear to be 
any pertinent medical evidence that is not of record or 
requested by the RO.  Thus, the Board finds that VA has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to this claim.  No further assistance to the 
veteran is required to comply with the duty to assist.

In the instant case, the Board finds that a compensable 
rating for the veteran's residuals from excision of cyst, 
right thigh, is not warranted inasmuch as the medical 
evidence does not show that it has resulted in a scar that is 
poorly nourished with repeated ulceration, tender and 
painful, or productive of any limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803-7805.  At the July 
1999 VA examination, the veteran only reported symptomatology 
regarding the left side of his groin.  No complaints were 
made regarding the right side, and the veteran is only 
service-connected for the excision of cyst, right thigh, that 
occurred during service.  In short, he is not service-
connected for the post-service excision on the left side that 
occurred in 1999, and the findings made regarding this 
residual scar are irrelevant to the issue on appeal.  
Additionally, the examiner stated that he was unable to see 
any scars in the right groin area, and there is no evidence 
of any other residuals attributed to the excision of cyst, 
right thigh.

As an additional matter, the Board notes that the veteran has 
not alleged that his excision of cyst, right thigh, has 
resulted in pain.  Thus, the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 are not for consideration in the instant case.

For the reasons stated above, the Board finds that the 
evidence is not evenly balanced, and that the veteran does 
not meet or nearly approximate the criteria for a compensable 
disability rating for his residuals of excision of cyst, 
right thigh, is denied.  As such, the preponderance of the 
evidence is against the claim, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a compensable rating for residuals of excision 
of cyst, right thigh, is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

